DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/589,833 filed on 10/01/2019 have been examined.
The amendment filed on 08/23/2022 has been entered and fully considered.
Claims 1, 3, 6-11, 13, and 16-20 have been amended.
Claims 1-20 are pending in Instant Application.


Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102(a)(1): Applicant’s amendments and arguments with respect to claims 1-3, 9-13, and 19-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102(a)(1) to claims 1-3, 9-13, and 19-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 4-8 and 14-18 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 4-8 and 14-18 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claims 1, 11, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious selecting a first remediation technique to exterminate the first given plant, wherein the first remediation technique is selected from a plurality of candidate remediation techniques based on the first remediation technique being more suitable for exterminating plants having the one or more detected attributes of the first set than the other candidate remediation techniques, and wherein at least one the plurality of candidate remediation techniques is implementable autonomously by one or more of the robots; and selecting a second remediation technique to exterminate the second plant, wherein the second remediation technique is different than the first remediation technique and is selected from the plurality of candidate remediation techniques based on the second remediation technique being more suitable for exterminating plants having the one or more detected attributes of the second set than the other candidate remediation techniques.
Claims 2-10 depend from claim 1 and claims 12-19 depend from claim 11 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662